DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021 has been entered.
 
Response to Amendment
This is in response to an amendment/response filed on February 25, 2021.
 Claims 1, 5, 6, 9, and 16 have been amended.
Claims 21, 22 have been cancelled.
Claims 23 and 24 have been added.
Claims 1-18, 23-24 are currently pending.
Response to Arguments
Applicant's arguments filed February 25, 2021 have been fully considered but they are not persuasive. Yamashita discloses a gateway of a local area network to (Fig. 3, [0152] item 33 connected to item 34 via a wired or wireless LAN).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeller et al. (US Application 2012/0303137, hereinafter Schoeller) in view of Yamashita et al. (US Application 2002/0072356, hereinafter Yamashita) .
Regarding claims 1, 9,  17,18 Schoeller discloses a method (figs. 1 and 2)  for controlling a state of a controllable device, the controllable device associating with at least one associated client and a reference device, the method comprises: 
a memory, a processor and a computer program stored on the memory and run on the processor, wherein the processor(Abstract, [0006]-[0034])
obtaining a first client list of the at least one associated client and a second client list of clients currently connected with the reference device(Abstract, [0006]-[0034], which recites a selected group of UEs have been associated with a management application. This group of UEs might include, for example, the UEs of all family members or denizens in case of e.g. a home management application scenario, or UEs of a closed subscriber group in case of e.g. controlling a femtocell. The management application receives notifications about the relative location of the UEs. This information can be sent directly from the UEs to the application (as indicated by arrow denoted A) or via the operator's network (indicated by arrow B). Within the operator's network aggregation of location information can be performed for higher privacy levels. This application compares the location information of the UEs and aggregates it according to the management application requirements, e.g., only sending the relative location information of the closest UE to the management application. This allows the provisioning of control applications by third-party application providers while adhering to data privacy laws and even reaching higher privacy demands of users. The location information granularity can be adjusted to any desired level which serves the application requirements. The application within the operator's network can derive the exact geographical location of the UEs, translate this into relative location information and send only a sub-set of this information to the management application ) ; 
comparing the first client list with the second client list so as to determine whether any of the at least one associated client is connected with the reference device(Abstract, [0006]-[0034], which recites a selected group of UEs have been associated with a management application. This group of UEs might include, for example, the UEs of all family members or denizens in case of e.g. a home management application scenario, or UEs of a closed subscriber group in case of e.g. controlling a femtocell. The management application receives notifications about the relative location of the UEs. This information can be sent directly from the UEs to the application (as indicated by arrow denoted A) or via the operator's network (indicated by arrow B). Within the operator's network aggregation of location information can be performed for higher privacy levels. This application compares the location information of the UEs and aggregates it according to the management application requirements, e.g., only sending the relative location information of the closest UE to the management application. This allows the provisioning of control applications by third-party application providers while adhering to data privacy laws and even reaching higher privacy demands of users. The location information granularity can be adjusted to any desired level which serves the application requirements. The application within the operator's network can derive the exact geographical location of the UEs, translate this into relative location information and send only a sub-set of this information to the management application ); and controlling the state of the controllable device based on a result of the comparing(Abstract, [0006]-[0034], which recites a selected group of UEs have been associated with a management application. This group of UEs might include, for example, the UEs of all family members or denizens in case of e.g. a home management application scenario, or UEs of a closed subscriber group in case of e.g. controlling a femtocell. The management application receives notifications about the relative location of the UEs. This information can be sent directly from the UEs to the application (as indicated by arrow denoted A) or via the operator's network (indicated by arrow B). Within the operator's network aggregation of location information can be performed for higher privacy levels. This application compares the location information of the UEs and aggregates it according to the management application requirements, e.g., only sending the relative location information of the closest UE to the management application. This allows the provisioning of control applications by third-party application providers while adhering to data privacy laws and even reaching higher privacy demands of users. The location information granularity can be adjusted to any desired level which serves the application requirements. The application within the operator's network can derive the exact geographical location of the UEs, translate this into relative location information and send only a sub-set of this information to the management application ).  
	Schoeller fails to disclose controlling the controllable device to be in a first state in response to one or more of the at least one associated client being connected with the reference device and controlling the controllable device to be in a second state that is different from the first state in response to no associated client being connected with the reference device, a gateway of a local area network to which the controllable device is connected,  connected to the same local area network as the controllable device by connecting with the reference device.
	However, Yamashita teaches controlling the controllable device to be in a first state in response to one or more of the at least one associated client being connected with the reference device and controlling the controllable device to be in a second state that is different from the first state in response to no associated client being connected with the reference device(Fig.2 Abstract,[0008]-[0089],[0146]-[0148]); a gateway of a local area network to which the controllable device is connected(Fig. 3, [0152] item 33 connected to item 34 via a wired or wireless LAN),  connected to the same local area network as the controllable device by connecting with the reference device(Fig. 3, [0152] item 33 connected to item 34 via a wired or wireless LAN).
	Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Yamashita with the teaching of  Schoeller by using the above features such as controlling the controllable device to be in a first state in response to one or more of the at least one associated client being connected with the reference device and controlling the controllable device to be in a second state that is different from the first state in response to no associated client being connected with the reference device as taught by Yamashita. for the purpose of  automatic remote control systems for appliances and, more specifically, to a system for automatically and remotely controlling an appliance based on a positional relation between a mobile terminal and the appliance and other factors([0002]).
		Regarding claim 2, Schoeller discloses the method for controlling a state of a controllable device according to claim 1, wherein the first client list is maintained by a server and the second client list is maintained by the reference device, and the obtaining comprises steps performed by the controllable device: transmitting a first request message to the server to request the server to provide the first client list; receiving a first response message returned by the server, which first response (Abstract, [0006]-[0034]). 
Regarding claim 3, Schoeller discloses the method for controlling a state of a controllable device according to claim 1, wherein the first client list is maintained by a server, and the obtaining comprises steps performed by the reference device: generating the second client list based on the clients currently connected to the reference device; transmitting a third request message to the controllable device to request the controllable device to provide the first client list; and  4817-7001-1804, v.1Page 4 of 9Examiner: Not yet assigned Appln. No.: Not yet AssignedGroup Art Unit: Not yet assigned receiving a third response message returned by the controllable device, the third response message carrying the first client list obtained by the controllable device from the server(Abstract, [0006]-[0034]). 
Regarding claim 4, Schoeller discloses the method for controlling a state of a controllable device according to claim 3, wherein the controlling comprises steps performed by the reference device: determining a control instruction based on the result of the comparing; and transmitting a control request message carrying the control instruction to the controllable device to instruct the controllable device to execute the control instruction(Abstract, [0006]-[0034]).   
Regarding claim 5, Schoeller discloses the method for controlling a state of a controllable device according to, wherein the controllable device accesses the server through a network access device, and the network access device is the reference device(Abstract, [0006]-[0034]).   
Regarding claim 6, Schoeller discloses the method for controlling a state of a controllable device according to claim 5, wherein the network access device is a gateway of a local area network (Abstract, [0006]-[0034]).  
Regarding claim 7, Schoeller discloses the method for controlling a state of a controllable device according to claim 1, wherein the controllable device is equipped with a short distance peer-to-peer connection functionality and is the reference device, and the obtaining further comprises: generating the second client list based on a client that currently establishes a short distance peer-to-peer connection with the controllable device(Abstract, [0006]-[0034]). 
Regarding claim 8, Schoeller discloses the method for controlling a state of a controllable device according to claims, wherein the obtaining further comprises: creating the first client list based on a client registered with the server as being associated with the controllable device-, or creating the first client list based on a user input(Abstract, [0006]-[0034]). 
Regarding claim 10, Schoeller discloses the apparatus for controlling a state of a controllable device according to claim 9, wherein the first client list is maintained by a server and the second client list is maintained by the reference device, and the apparatus further comprises: a transmitter and a receiver, and the obtainer is configured to instruct the transmitter to transmit a first request message to the server to request the server to provide the first client list, and transmit a second request message to the reference device to request the reference device to provide the second client list; and the obtainer is further configured to obtain the first client list from a first response message received by the receiver and obtain the second client list from a second (Abstract, [0006]-[0034]).   
Regarding claim 11, Schoeller discloses the apparatus for controlling a state of a controllable device according to claim 9, wherein the controllable device is equipped with a short distance peer-to-peer connection functionality and is the reference device, and the obtainer comprises: a list generator being configured to generate the second client list based on a client that currently establishes a short distance peer-to-peer connection with the controllable device(Abstract, [0006]-[0034]).  
Regarding claim 12, Schoeller discloses the apparatus for controlling a state of a controllable device according to claim 9, wherein the obtainer comprises: a list generator being configured to generate the second client list based on a client currently connected to the reference device; the apparatus further comprises: a transmitter and a receiver, and the obtainer is configured to: instruct the transmitter to transmit a third request message to the controllable device to request the controllable device to provide the first client list; and obtain the first client list from the third response message received by the receiver(Abstract, [0006]-[0034]).  
Regarding claim 13, Schoeller discloses the apparatus for controlling a state of a controllable device according 4817-7001-1804, v.1Page 6 of 9Examiner: Not yet assigned Appln. No.: Not yet AssignedGroup Art Unit: Not yet assigned to claim 12, wherein the controller comprises a selector being configured to select a control instruction based on a result of comparison from the comparator, and the controller is configured to instruct the transmitter to transmit a control request message carrying the control instruction to the controllable device to (Abstract, [0006]-[0034]).   
Regarding claim 14, Schoeller discloses the apparatus for controlling a state of a controllable device according to claim 9, wherein the apparatus further comprises: a list creator being configured to create the first client list based on a client registered with the server as being associated with the controllable device , or creating the first client list based on a user input(Abstract, [0006]-[0034]).  
Regarding claim 15, Schoeller disclose a controllable device, comprising: the apparatus for controlling a state of a controllable device according to claim  9, and a controllable component; wherein the controller is configured to control state of the controllable component based on the result of comparison from the comparator(Abstract, [0006]-[0034]). 
Regarding claim 16, Schoeller discloses a network access device, comprising: the apparatus for controlling a state of a controllable device according to claim 9, a network communication unit; wherein the obtainer is configured to obtain the first client list via the network communication unit, and the controller is configured to transmit a control request message to the controllable device via the network communication unit(Abstract, [0006]-[0034]).   
Regarding claim 23, Yamashita discloses the method for controlling a state of a controllable device according to claim 1, wherein the state of the controllable device comprises at least one selected from a group consisting of a state of mechanical structure of the controllable device and a state of working mode of the controllable device(Figs. 2 ,3 Abstract,[0008]-[0089],[0146]-[0152], item 33 connected to item 34 via a wired or wireless LAN).
Regarding claim 24, Yamashita the method for controlling a state of a controllable device according to claim 1, wherein the state of the controllable device is a controllable state other than a networking state of the controllable device (Figs. 2 ,3 Abstract,[0008]-[0089],[0146]-[0152], item 33 connected to item 34 via a wired or wireless LAN).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DADY CHERY/Primary Examiner, Art Unit 2461